Case 2:20-cv-02679-GGG-KWR Document 9-1 Filed 11/17/20 Page 1 of 6

Stipe v. Tregre, Not Reported in F.Supp.3d (2015)

 

2015 WL 5012375
Only the Westlaw citation is currently available.
United States District Court,
E.D. Louisiana.

Enjoli STIPE

Vv.
Michael TREGRE, et al.

Civil Action No. 15~2515.

|
Signed Aug. 19, 2015.

Attorneys and Law Firms

Nghana Lewis Gauff, Nghana Lewis Gauff, LLC,
Laplace, LA, for Enjoli Stipe. ‘

Carl A. Butler, Jonathan Lee Brehm, Tiffany M. Fleming,
Butler Law Firm LLC, Kenner, LA, for Michael Tregre,
et al.

ORDER AND REASONS

IVAN L.R. LEMELLE, District Judge.

I. NATURE OF MOTION AND RELIEF SOUGHT

*1 Before the Court is Defendants’, Sheriff Michael
Tregre and Deputy Steven Dailey,' (“Defendants”)
Motion to Strike several paragraphs and allegations from
Plaintiff's Petition for Damages and Amended Petition for
Damages under Federal Rule of Civil Procedure 12(f).
(Rec.Doc.4). Plaintiff opposes the instant motion.
(Rec.Doc.5).

II. FACTS AND PROCEDURAL HISTORY

Plaintiff, Enjoli Stipe, is a citizen of the State of
Louisiana. (Rec. Doc. I-1 at 2). Defendant Michael
Tregre is the Chief Law Enforcement Officer of St. John
the Baptist Parish Sheriff's Office and the employer of
Defendant Steven Dailey, an Officer of St. John the
Baptist Parish Sheriff's Office. (Rec. Doc. 1-1 at 2). Both
Defendants are citizens of Louisiana. (Rec. Doc. 1-1 at
2). Also made Defendant is the unnamed insurance
provider for St. John the Baptist Parish. (Rec. Doc. 1-1 at
2).

Plaintiff filed the instant suit in the 40th Judicial District
Court for the Parish of St. John the Baptist on June 3,
2015, alleging in her original petition a cause of action
against Defendant Dailey based on intentional infliction
of emotional distress under La. Civ.Code art. 2315 (Rec.
Doc. I-1 at 6) and causes of action against Defendant
Tregre based on failure to conduct a fair and impartial
trial and vicarious liability for the intentional infliction of
emotional distress pursuant to La. Civ.Code art. 2320.
(Rec. Doc. 1-1 at 7). Plaintiff then timely filed an
amended petition, alleging causes of action against
Defendant Dailey personally based on the First, Fourth,
and Fourteenth Amendments (Rec. Doc. 1-1 at 9) and
against Defendant Tregre both personally and officially
based on Monell, failure to train and supervise, gross
negligence, deliberate indifference, and unlawful custom.
(Rec. Doc. 1-1 at 10). Defendants filed a notice of
removal on July 9, 2015, invoking this Court’s federal
question subject matter jurisdiction pursuant to 28 U.S.C.
§ 1331. (Rec.Doc.1).

Plaintiff's original petition alleges that on May 28, 2015,
she was traveling on Interstate 55, when she was pulled
over by Defendant Dailey for speeding. (Rec. Doc. I-1 at
3). Plaintiff alleges that she told Defendant Dailey that
she intended to call his supervisor as she was not
speeding, and in response, Defendant Dailey pointed a
weapon at her, threatened to shoot, and also attempted to
force down the vehicle window. (Rec. Doc. 1-1 at 3).
Plaintiff alleges that she complied with Defendant
Dailey’s request for information and that Defendant
Dailey stated, “Next time you don’t tell me that you are
going to call my supervisor. You just shut up, and give
me what I asked for.” (Rec. Doc. 1-1 at 4).

Plaintiff further alleges that she met with the Public
Integrity Bureau Captain for St. John the Baptist Parish
Sheriff's Office, Captain CJ Destor, on June 2, 2015.
(Rec. Doc. 1—1 at 4). Plaintiff alleges that Captain Destor
refused to investigate Defendant Dailey absent Plaintiff's
participation in a polygraph test. (Rec. Doc. 1-1 at 5).
Plaintiff alleges that actions such as those taken by

 

: WESTLAW ©2020 Thomson Reuters. No claim to original U.S. Governme

EXHIBIT

tabbies"
Case 2:20-cv-02679-GGG-KWR Document 9-1 Filed 11/17/20 Page 2 of 6

Stipe v. Tregre, Not Reported in F.Supp.3d (2015)

 

Defendant Dailey and Captain Destor could be prevented
if Defendant Tregre adopted certain policies and
procedures that could protect citizens during routine
traffic stops. (Rec. Doc. 1-1 at 6).

*2 Defendants move to strike portions of Plaintiff's
Petition for Damages and Amended Petition for Damages
under Fed.R.Civ.P. 12(f). For the reasons that follow, IT
IS ORDERED that Defendants’ Motion is DENIED.

III. CONTENTIONS OF MOVANT

Defendants allege that Plaintiff's Petition for Damages
and Amended Petition for Damages contain allegations
which are redundant, immaterial, impertinent, scandalous,
prejudicial to Defendants, and have no relation to the
material issues in this case. As such, Defendants argue
that the paragraphs containing those allegations should be
stricken from the record pleadings.

IV. CONTENTIONS OF OPPONENTS

In opposition to the Motion to Strike, Plaintiff argues that
all allegations are particular, relevant, and underscore the
basis of the causes of action she has brought in
accordance with both state and federal laws against
Defendants.

V. MOTION TO STRIKE STANDARD

Rule 12(f) provides that the Court “may order stricken
from any pleading ... redundant, immaterial, impertinent,
or scandalous matter.” Fed.R.Civ.P. 12(f). The Court is
given “considerable discretion in deciding a Rule 12(f)
motion[.]” Advanced Commercial Contracting, Inc. v.
Certain Underwriters at Lloyds of London, No.
98-CV-1296, 1998 WL 373407, at *1 (E.D.La. July 2,
1998) (citing Miller v. Grp. Voyagers, Inc., 912 F.Supp.
164, 168 (E.D.Pa.1996)). Still, it is well-known that “the
action of striking a pleading should be sparingly used by
the courts... It is a drastic remedy to be resorted to only
when required for the purposes of justice [and] should be
granted only when the pleading to be stricken has no
possible relation to the controversy.” Augustus v. Bd. of
Pub. Instruction of Escambia Cnty., Fla., 306 F.2d 862,
868 (5th Cir.1962) (quoting Brown & Williamson

Tobacco Corp. v. U.S., 201 F.2d 819, 822 (6th Cir.1953)).

Furthermore, “[a] disputed question of fact cannot be
decided on motion to strike.” Jd. Additionally, “courts
generally are not willing to determine disputed and
substantial questions of law upon a motion to strike”
absent some “showing of prejudicial harm to the moving
party.” Jd. When such circumstances are present, the court
should “defer action on the motion and leave the
sufficiency of the allegations for determination on the
merits.” Jd. As such, “[a]ny doubt about whether the
challenged material is redundant, immaterial, impertinent,
or scandalous should be resolved in favor of the
non-moving party.” 5C Charles Alan Wright & Arthur R.
Miller, Federal Practice & Procedure § 1382 (3d
ed.2015).

VI. DISCUSSION

As was already stated, a motion to strike is considered a
“drastic remedy” and is “disfavored” by the courts. /d;
see also Romero v. U.S. Unwired, Inc., No. 04-CV-2312,
2010 WL 672082, at *1 (E.D.La. Feb. 19, 2010); Sadler
v. Benson Motors Corp., No. 97-CV-1083, 1997 WL
266735, at *1 (E.D.La. May 15, 1997); Succession of
Wardlaw, No. 94-CV~2026, 1994 WL 479183, at *1
(E.D.La, Aug. 30, 1994). Motions to strike are often
viewed by the courts as “ ‘time wasters,’ and will usually
be denied.” Advanced Commercial Contracting, 1998 WL
373407, at *1 (quoting Ammirati v. Bonati, No.
92-CV-1052, 1994 WL 34175, at *1 (M.D.Fla. Feb. 2,
1994)). As such, there is a presumption against granting
Defendants’ Motion.

*3 In Defendants’ Motion to Strike, Defendant has
asserted that redundant statements should be stricken
from Plaintiff's amended petition, that immaterial and
impertinent statements should be stricken from Plaintiff's
original petition, and that scandalous statements should be
stricken from both the original and amended petitions. As
will be discussed, the Defendants have failed to show that
statements classified as redundant, immaterial,
impertinent, and scandalous should be stricken.

A. Redundant Statements
The Court may strike from any pleading matters which
are redundant. Fed.R.Civ.P. 12(f). “Redundant matter
consists of allegations that constitute a needless repetition

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 2
Case 2:20-cv-02679-GGG-KWR Document 9-1 Filed 11/17/20 Page 3 of 6

Stipe v. Tregre, Not Reported in F.Supp.3d (2015)

 

of other averments in the pleading.” Marceaux v.
Lafayette Consol. Gov’t, No. 12-CV-01532, 2012 WL
5197667, at *1 (W.D.La, Oct. 18, 2012), Redundant
matter should be stricken when “the allegations are
prejudicial to the defendant or immaterial to the lawsuit.”
Id. at *2 (citations omitted). “The mere presence of
redundant matter, however, may not be a sufficient
ground for granting a motion to strike when it does not
affect the substance of the pleading.” 5C Charles Alan
Wright & Arthur R. Miller, Federal Practice & Procedure
§ 1382 (3d ed.2015).

Defendants, to some extent, are correct in asserting that a
small portion of the Plaintiffs original and amended
petitions are redundant, but have failed to show how the
allegations are prejudicial or immaterial. Specifically,
Defendants point out that Paragraphs III, IV, XI, and XII
of the Plaintiff's Amended Petition for Damages, which
adopts all of the allegations of the original Petition for
Damages, are the same or substantially similar to
allegations already addressed in the original petition.
(Rec. Doc. 4 at 3). Consequently, the complaint, which
should be treated as one pleading, unnecessarily restates
identical allegations. Nonetheless, it cannot be shown
how such allegations have either prejudiced the
Defendants or are immaterial to the lawsuit, and
redundancy alone will not suffice.

First, the allegations are not prejudicial to Defendants.
Defendants allege that they have been “unduly burdened
and prejudiced ... in terms of the cost to respond to such
unfounded and frivolous claims” (Rec. Doc. 4 at 3), but
fail to provide how removing merely the four duplicative
claims might protect them from such a burden. Because
Defendants will still have to respond to the allegations
even if the Court orders the duplicative paragraphs
stricken, no true prejudice can be shown.

Similarly, Plaintiff's repetitive allegations are not
immaterial to the lawsuit. To the contrary, Plaintiff's
allegations are relevant to claims under both state and
federal law. While Defendants are undoubtedly correct to
point out the superfluous nature of Plaintiff's four
allegations in the amended petition, the Court is not
inclined to grant the motion based on this minor
redundancy alone, in the absence of both prejudice and
immateriality. Accordingly, IT IS ORDERED that
Defendants’ Motion with regard to alleged redundant
statements is DENIED.

B. Immaterial and Impertinent Statements

4 The Court may strike from any pleading matters which

are immaterial and impertinent. Fed.R.Civ.P. 12(f).
“Immaterial matter is that which has no essential or
important relationship to the claim for relief or the
defenses being pleaded.” Marceaux, 2012 WL 5197667,
at *1. “Immateriality is established by showing that the
challenged allegations ‘can have no possible bearing upon
the subject matter of the litigation.’ “ Jd. (citing’ Bayou
Fleet P’ship, LLC v. St. Charles Parish, No.
10-CV-1557, 2011 WL 2680686, at *5 (E.D.La. Jul. 8,
2011)). A court will not order allegations stricken “as
irrelevant unless (1) there is no possible relation between
the challenged portion of the pleading and the underlying
controversy, and (2) the challenged portion of the
pleading may prejudice the moving party.” Romero, 2010
WL 672082, at *1 (citing Curran v. Aleshire, No.
09-CV-2993, 2009 WL 1402034, at *1 (E.D.La. May 14,
2009)) (emphasis added).

Defendants argue that allegations detailing events
preceding the traffic stop and a single occurrence with
Captain Destor are irrelevant as the Plaintiff does not
claim damages resulting from such allegations.
Defendants have failed to prove that the allegations “have
no possible bearing upon the subject matter of the
litigation” and have not shown true prejudice. This
analysis will address each of the allegations in part.

First, Defendants point to Paragraph XV of the original
pleading, in which Plaintiff describes Defendant Dailey
hitting his brakes hard, and then tapping them, prior to
pulling over Plaintiff for speeding. (Rec. Doc. 4 at 4).
Defendants allege that such allegations are irrelevant
because there are no damages arising from those actions
as Plaintiff has not alleged that Defendant Dailey caused a
collision or near-collision. (Rec. Doc. 4 at 4). However,
such allegations may be relevant to claims that the
Plaintiff has alleged—namely, intentional infliction of
emotional distress.

Under Louisiana law, a plaintiff may maintain an action
for intentional infliction of emotional stress if they can
establish “(1) that the conduct of the defendant was
extreme and outrageous; (2) that the emotional distress
suffered by the plaintiff was severe, and (3) that the
defendant desired to inflict severe emotional distress or
knew that severe emotional distress would be certain or
substantially certain to result from his conduct.” Nicholas
v. Allstate Ins. Co., 1999-2522, p. 6 (La.8/31/00), 765
So.2d 1017, 1022 (citing White v. Monsanto Co., 585
So.2d 1205, 1209 (La.1991)). Although Plaintiff is likely
to support this cause of action with Defendant Dailey’s
alleged use of his firearm, it is unclear at this early stage
in the proceedings whether Plaintiff plans to use these

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 3
Case 2:20-cv-02679-GGG-KWR Document 9-1 Filed 11/17/20 Page 4 of 6

Stipe v. Tregre, Not Reported in F.Supp.3d (2015)

 

factual allegations in support of her claim, e.g., to prove
Defendant Dailey’s outrageous conduct or intent. Cf
Romero, 2010 WL 672082, at *1 (stating that allegations
should not be stricken when they might be “relevant to
understanding the motivations of the individual
defendants and to provide context for” the claim at issue).
While it may later be determined that the factual
allegations are, in truth, irrelevant, it is not appropriate for
the Court to make such conclusions concerning Plaintiff's
case. Additionally, this Court has not found that
Plaintiffs allegations concerning Defendant Dailey’s use
of his brakes are prejudicial.

*5 Second, Defendants point to Paragraphs XXXVIII
through L, LXVIII, and LXVIX of the original pleading,
in which Plaintiff describes an appointment with Mr.
Destor, the Public Integrity Bureau Captain for St. John
the Baptist Parish Sheriff's Office. (Rec. Doc. 4 at 4-5).
Defendants suggest that such allegations are irrelevant
because Mr. Destor has not been made a party to this
lawsuit. (Rec. Doc. 4 at 4-5). However, as long as
Plaintiff's allegations have some “possible bearing upon
the subject matter of the litigation,” Marceaux, 2012 WL
5197667, at *1, it is of little import whether Mr. Destor is
a named defendant.

In light of Plaintiff's claims against Defendant Tregre
based on vicarious liability for intentional infliction of
emotional distress, Monell, failure to train, failure to
supervise, gross negligence, deliberate indifference, and
unlawful custom, Plaintiff's description of her encounter
with Mr. Destor seems entirely relevant. In fact, almost all
of Plaintiff's claims against Defendant Tregre are based
on the conduct of his employees or individuals alleged to
be within the purview of his control.

Although it may be difficult to ascertain how the
challenged portions of Plaintiffs petition, when viewed
out of context, are relevant to the instant suit against
Defendants Dailey and Tregre, other sections of the
petitions resolve this issue. Later in Plaintiffs original
petition and in her amended petition, the materiality of
Plaintiff’s interaction with Mr. Destor is more clearly
addressed. In those allegations, Plaintiff identifies all of
Mr. Destor’s actions as actions of Defendant Tregre.’
Accordingly, when Plaintiff's complaint is viewed as a
whole, there is no concern as to the pertinence of the
allegations challenged by Defendants. Moreover,
Defendants have failed to indicate sufficiently that they
will suffer prejudice from the challenged allegations.
Hence, IT IS ORDERED that Defendants’ Motion with
regard to alleged impertinent and immaterial statements is
DENIED.

C. Scandalous Statements

The Court may strike from any pleading matters which
are scandalous. Fed.R.Civ.P. 12(f). “{S]candalous matter
is that which improperly casts a derogatory light on
someone, most typically on a party to the action.”
Marceaux, 2012 WL 5197667, at *1. The purpose of
striking such matter “is aimed, in part, at avoiding
prejudice to a party by preventing a jury from seeing the
offensive matter or giving the allegations any other
unnecessary notoriety inasmuch as, once filed, pleadings
generally are public documents and become generally
available.” Id. (quoting 5C Charles Alan Wright & Arthur
R. Miller, Federal Practice & Procedure § 1382 (3d
ed.2015)).

Nevertheless, even if pleadings are scandalous inasmuch
as they “offend[ ] the sensibilities of the objecting
party[,]” the Fifth Circuit has held that challenged
allegations should not be stricken if they “are directly
relevant to the controversy at issue and are minimally
supported in the record.” U.S. v. Coney, 689 F.3d 365,
380 (Sth Cir.2012) (citing /n re Gitto Global Corp., 422 F
3d 1, 12 (st Cir.2005)). Correspondingly, the Court is
given considerable discretion in deciding a motion to
strike. /d. at 379 (citing Cambridge Toxicology Grp., Inc.
y. Exnicios, 495 F.3d 169, 178 (Sth Cir.2007)).
Defendants have argued that there are three “categories”
of scandalous allegations in Plaintiff's
petitions—inflammatory speech, reference to other cases
allegedly involving Defendant Dailey, and reference to
other cases of misconduct allegedly known by Defendant
Tregre. This analysis will address each of these
allegations in part.

*6 First, Defendants argue that twelve paragraphs of the
petitions should be stricken for Plaintiff's use of
inflammatory language. Defendants make mention of
Plaintiff's use of the words “threatening and intimidating”
seven times, Plaintiff's statement that Defendant Dailey’s
“conduct was of a criminal nature and constituted an
aggravated assault with a weapon[,]” and Plaintiff's
description of herself as “shell-shocked” with “traumatic
injuries[.]” (Rec. Doc. 4 at 5—6). These statements, though
possibly embellishments, are “directly relevant” to
Plaintiff's causes of action based on intentional infliction
of emotional distress and the Constitution and are
“minimally supported in the record.” See fd. at 380 (citing
In re Gitto Global, 422 F.3d at 12). Additionally, the
alleged inflammatory statements made by Plaintiff are not
nearly as extreme as those historically held to be
inflammatory by this Court and others.’ For this reason,

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 4
Case 2:20-cv-02679-GGG-KWR Document 9-1 Filed 11/17/20 Page 5 of 6

Stipe v. Tregre, Not Reported in F.Supp.3d (2015)

 

they should not be stricken.

Second, Defendants argue that Plaintiff's mention of other
cases in which Defendant Dailey has been involved
should be stricken on the grounds that they are irrelevant
and unsupported. However, Defendants concede that
Plaintiff cites such cases in an attempt to show that
Defendant Dailey “has a known history of utilizing
threatening and intimidating tactics.” (Rec. Doc. 4 at 6).
Because Plaintiffs case against Defendant Dailey is
largely based on a “he said, she said” situation where
credibility will undoubtedly play a role, this Court does
not agree that the cases mentioned by Plaintiff are
irrelevant.

Defendants also argue that such allegations concerning
Defendant Dailey are “completely false and
unsupported,” (Rec. Doc. 4 at 6). Such an assertion
revolves around the argument that Plaintiffs allegations
are not true. As previously stated, “[a] disputed question
of fact cannot be decided on motion to strike.” Augustus,
306 F.2d at 868. As such, it is inappropriate for the Court
to strike such allegations at this time, as doing so would
necessarily require the Court to weigh the merits of the
claims.

Third, Defendants argue that Plaintiffs mention of other
cases of misconduct allegedly known by Defendant
Tregre should be stricken. Defendants state that these
cases are irrelevant as they have nothing to do with traffic
stops. To the contrary, as explained previously, Plaintiff's
allegations are directly relevant to her claims under
Monell, failure to train, failure to supervise, gross
negligence, deliberate indifference, and unlawful custom.
Since Plaintiff's claims against Defendant Tregre are

Footnotes

based on the conduct of his employees or individuals
alleged to be within the purview of his control, his
knowledge and management of other incidents is material
to Plaintiff's case.

Additionally, as stated above, the Court is not permitted
to weigh the merits of these claims. Thus, to the extent
that Plaintiff's claims are false, or “gossip” as asserted by
Defendants, they will have to be resolved at a stage in the
proceeding when the assessment of disputed questions of
fact is appropriate—not in a motion to strike.
Consequently, IT IS ORDERED that Defendants’
Motion with regard to alleged scandalous statements is
DENIED.

VII. CONCLUSION

*7 In light of the above, Defendants have failed to prove
that Plaintiff's allegations are redundant, immaterial,
impertinent, or scandalous, insomuch as Defendants have
not shown that the allegations are irrelevant to Plaintiff's
claims or unjustly prejudicial. It is therefore inappropriate
for the Court to strike such allegations. Accordingly,

IT IS ORDERED THAT Defendants’ Motion
(Rec.Doc.4) is DENIED.

All Citations

Not Reported in F.Supp.3d, 2015 WL 5012375

1 Steven Dailey was erroneously identified as Steven Daley by both Plaintiff and Defendants.

2 See e.g., Rec. Doc. 1-1 at 7, J LXVIX (‘Defendant Tregre, through Captain Destor, subjected Petitioner to further
emotional distress...."); Rec. Doc. 1-1 at 10, | X (Defendant Tregre, through Captain Destor, ... called Petitioner in
under the guise of launching an investigation...."); Rec. Doc. 1-1 at 10, J XII [T]he tone of Defendant Tregre, through

Captain Destor, changed completely....").

3 See, e.g., Sadler, 1997 WL 266735, at "1 (striking reference to “Ku Klux Klan”); Alvarado—Morales v. Digital Equipment
Corp., 843 F.2d 613, 618 (1st Cir.1998) (striking terms “concentration camp,” “brainwash,” and “torture,” and
comparison of defendants to “Chinese communists in Korea’); Bureerong v. Uvawas, 922. F.Supp. 1450, 1479

(C.D.Cal.1998) (striking term “slave sweatshop’).

 

End of Document

© 2020 Thomson Reuters. No claim to original U.S. Government

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. °
Case 2:20-cv-02679-GGG-KWR Document 9-1 Filed 11/17/20 Page 6 of 6

Stipe v. Tregre, Not Reported in F.Supp.3d (2015)

 

Works.

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.
